OANTY, J.
(dissenting).
There are portions of the foregoing opinion in which I cannot concur. In my opinion, the evidence is not “well-nigh conclusive” that there was an agreement that Exhibit A should not be delivered or become operative until certain other parties should also sign it, some of whom never did sign it. But the evidence will sustain a finding to that effect, and that is all that it is necessary here to consider on that point.
The important point, however, on which I differ with the majority is as to the liability of the defendant Davidson. In my opinion, it conclusively appears that he subsequently waived the condition, if any existed, that Exhibit A should not be delivered or become operative until certain other persons had signed it. After Clarke received the instrument, he sent it for collection to a bank of which Davidson was cashier. The instrument remained in the bank for collection for about a year. During this time Davidson wrote Clarke three letters, one of which, dated May 11, 1892, reads as follows:
“We enclose herewith our St. Paul check for $4,000.00 in part payment of the $15,000 bonus given to the Pine Tree Lumber Co. The committee promise to get at work at once, and collect in the balance, due on this subscription.
“Yours truly,
“A. R. Davidson, Cr.”
Another, dated June 8, 1892, reads as follow's:
“Gentlemen: Herewith please find our check for $1,787.00 to apply on the Weyerhauser bonus. We have taken notes for about $3,000.00, and the balance we expect to collect in next week. We will close up this balance soon.
“Yours very truly,
“A. R. Davidson, Cr.”
Another, dated October 27, 1892, reads as follows:
“Enclosed herewith please find our check on St. Paul for $1,240.00 *275to apply on the Weyerliauser syndicate bonus. Please acknowledge, and oblige,
“Yours truly,
“A. R. Davidson.”
Davidson also made in his own handwriting the following indorsements on the back of Exhibit A while it was in the bank:
’ “Paid $4,000.00, May 11, 1892.
“Paid $1,787.00, June 9, 1892.
“Paid $2,150.00, Sept. 12, 1892.
“Paid $1,240, Oct. 27, 1892.”
When called as a witness on the trial, he admitted all of these things, but tried to explain away the effect of them by stating that the amounts so collected and remitted to Clarke were, in fact, collected on the subscription lists and the other written guaranty mentioned in the majority opinion, all of which Clarke refused to accept. But Davidson admits that he never informed Clarke that he collected the amounts on these other instruments. He never informed Clarke that he claimed that Exhibit A was not a valid obligation, until lie put in his answer in this action. As to these matters, Davidson testified on cross-examination as follows:
“Q. Why didn’t you write to Mr. Clarke disclaiming any liability on it? A. Simply because we were making collections on these other subscriptions. Q. You expected to get $15,000, and didn’t expect to pay anything on Exhibit A? A. I never expected to pay anything on Exhibit A. Q. You expected to get the full $15,000 on these other papers? A. Yes, sir. . Q. And it was not until after you failed to get the $15,000 on these other papers you objected to the delivery of Exhibit A? A. As a matter' of fact, I never objected to the delivery of Exhibit A until after this suit was commenced.”
I am of the opinion that it conclusively appears that Davidson waived the condition, and that, as to him, a new trial should be granted.